Case: 16-20727      Document: 00514111141         Page: 1    Date Filed: 08/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-20727
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 10, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

KODY JUDE BONIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-MC-2797


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The order of the district court is affirmed and Petitioner must comply.
No reasons are given by this taxpayer for failing to do so.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.